The United Nations, which this year commemorates the seventieth anniversary of its founding, brings together people who do not easily despair even in the face of desperate circumstances. What else can explain the Organization’s ability to withstand such adversity and to arrive at this moment? The Ebola virus has spread wildly. Extremism is running rampant. And now an immense tide of refugees is attempting to flee from horror, with their very lives at risk. We must address whatever challenges arise, under the auspices of the United Nations. Each Member State must bring its own distinctive capabilities to the struggle.
Japan has a history of supporting nation-building in a wide range of places. We have worked extensively to enhance human resources, and we have given our utmost in humanitarian assistance and in the promotion of women’s rights. Now more than ever, Japan wishes to offer its wealth of experience unstintingly. Japan will further enhance its assistance for refugees and internally displaced persons from Syria and Iraq. In monetary terms, our assistance for 2015 comes to approximately
15-29431 41/51

A/70/PV.16 29/09/2015
$810 million, triple the amount we provided last year. In Lebanon, we will spend $2 million in new assistance measures. We will leverage that amount in order to give momentum to the collaboration between humanitarian and development actors. We will also provide approximately $2.5 million in humanitarian assistance to neighbour countries of the European Union that are grappling with the influx of refugees and migrants, such as the Republic of Serbia and the former Yugoslav Republic of Macedonia.
Each of those assistance measures is an emergency countermeasure that Japan is able to implement. At the same time, however, our steadfast principle is always to endeavour to return to the root causes of a problem and to improve the situation on the ground. In order to bring stability to the daily lives of the Iraqi people, it is vital to ensure that they have dependable water supply and sewage systems. Taking those programmes into account, Japan is preparing assistance worth approximately $750 million to help build peace and fully consolidate peace across the Middle East and Africa.
It is important to look squarely at the facts. Behind the present tide of refugees is a far greater number of people who are unable even to flee and become refugees. Rebuilding devastated countries and transforming them into places that allow people to resume the pursuit of happiness may seem like a roundabout way of reaching our goal, but promoting and cultivating each human being’s abilities and capacity to fight fear and want at the grass-roots level is in fact the shortest path to that end. That strong belief has guided Japan’s policy of prioritizing the promotion of education and health and, in particular, the importance of strengthening women of all ages. Our policy seeks to fully ensure human security. I am extremely pleased that such efforts to value each individual were thoroughly incorporated within the 2030 Sustainable Development Goals (resolution 70/1) set forth by the United Nations community.
Japan wishes to create an environment in which mothers of newborns are free to focus exclusively on the healthy growth of their children. In reflecting on that premise, I came across a photograph that portrayed the contents of a bag carried by a female refugee. I asked myself what people would pack in the one bag they take with them when fleeing hardship? Abessa, a 20-year-old woman who crossed the Mediterranean Sea on a rubber raft, was able to bring very little with
her when she fled a Palestinian refugee camp south of Damascus. Everything in the photograph was for her 10-month old daughter: a clean change of socks, a hat and a single jar of baby food.
But as I contemplated that photograph, my eyes were drawn to a notebook that had been wrapped carefully in plastic to protect it from getting wet. I recognized it as a handbook on maternal and child health that Japan has been distributing in refugee camps in Syria. In Japan, all pregnant women receive this handbook, in which they can keep records about their own health and that of their child. This handbook system has been in place for more than 70 years.
Who among all the mothers who smile sweetly at the hand-written records of their child’s heights and weights could wish for that same child to grow up to become an apostle of fear? Each woman’s handbook is a record of her prayers for her child to grow up healthy. Her notebook acquires a power of its own: the power of the mother’s wish for her child’s life not to be squandered. We have distributed maternal and child health handbooks in refugee camps in Palestine, Syria, and Jordan in the hope that a mother’s love can transform the soil that sometimes gives rise to despair and fear. We know that some women continue to treasure those hope-infused handbooks even during their exodus. I am struck by the fact that the concept of human security, which seeks to empower each individual, has produced such eloquent, albeit bitter results.
The rule of law and the principle of equality before the law are values that Japan respects above all others. The extension of those principles also begins with fostering human capacity. I would like to share with the Assembly the story of a young Japanese woman who has been giving her all through Japan’s training assistance programme for police officers. In order to break with the very root of violence and fear, it is critical to cultivate good police personnel and good police governance. In that conviction, we have been directing our efforts at training police personnel in Afghanistan and many other locations. Through the Japan International Cooperation Agency, Japan has been steadily providing such assistance to the national police force of the Democratic Republic of the Congo since 2004. More than 20,000 police personnel to date, including women and a number of former armed insurgent soldiers, have received such training. Our motto has been to cultivate a police force that is friendly towards the local people.
42/51 15-29431

29/09/2015 A/70/PV.16
The Japan International Cooperation Agency was responsible for developing and implementing the training plan, and women have consistently been in charge of Japan’s staff on the ground in the Democratic Republic of the Congo. One such woman was called a “little giant” when she first arrived. Seen alongside her male police colleagues, she was indeed small in stature. yet she was dubbed a giant because she never flinched from difficulties and took the initiative to grapple with issues, making full use of the French language skills she had acquired. The national police personnel respected and trusted her. Two years ago, here in the General Assembly (see A/68/PV.12), I emphasized that Japan has recently made a point of establishing itself as a proactive contributor to peace, based on the principle of international cooperation. The woman I just mentioned is one of the Japanese individuals dedicated to this and working on the front lines.
I am one of Japan’s biggest champions of ensuring that women take on many of the roles that will shape our country’s future. In our external assistance efforts, too, we emphasize policies and measures aimed at improving women’s safety, health and well-being and upholding their human rights. In countries recovering from civil war, Japanese women have been making splendid contributions in support of those working to uphold the rule of law, something I am particularly proud of. On a number of previous occasions, I have urged the international community to ensure that the twenty-first century will be an era in which women’s human rights are protected.
Today, I am also pleased to be able to report that Japan has finalized its action plan on women’s participation and protection based on Security Council resolution 1325 (2000), important aspects of which include protecting women and girls from violence and providing them with basic health services. Moreover, this year, for the second consecutive year, we hosted WAW! 2015, the World Assembly for Women, holding meaningful discussions with a view to creating a society in which women can shine.
I believe the United Nations is a venue where optimistic realists can come together. It does not give itself up to impotent despair of the future, but neither does it avert its eyes from reality. That is how it has shaped the 70 years of its history. And I, too, feel compelled to face up squarely to reality on several issues, the first of which is North Korea. In that regard, Japan intends to work in coordination with other relevant countries
in an effort to arrive at a comprehensive resolution of the outstanding issues, including those related to abductions, nuclear power and missiles.
This year, the seventieth anniversary of the atomic bombings of Hiroshima and Nagasaki, was one in which we relived our grief. Regrettably, however, it seems that in some places nuclear arsenals, with no transparency, continue to grow. Moreover, this year’s Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons failed to come up with guidelines for future nuclear disarmament and non-proliferation. We believe that the United States and Russia should continue to reduce their nuclear weapon stockpiles, while we also insist that other States possessing nuclear weapons should also work to reduce their arsenals. In its determination to eliminate nuclear weapons completely, Japan is preparing a new draft resolution aimed at promoting united action on the issue by the international community that I am sure many countries will support.
This year, as we celebrate the seventieth anniversary of the founding of the United Nations, a major push for reform of the Security Council has begun. During the last session of the General Assembly, the assiduous efforts of dedicated individuals and various countries greatly intensified the discussion of Security Council reform. And two weeks ago, here in this very Hall, that enthusiasm was passed on to the current session as the entire Assembly applauded (see A/70/PV.1) . Emboldened by that enthusiasm and by my conviction regarding the role that Japan should play in that process, I will continue to work to achieve reform of the Security Council with the cooperation of the President and Member States. Japan hopes to become a permanent member of the Council and to make a commensurate contribution.
Here I would like to emphasize three points. First and foremost, Japan has remained a strictly peace-loving nation during the 70 years since the end of the Second World War, and we have accumulated a successful record in our efforts to foster peace and prosperity around the world. Japan worked hard diplomatically in Cambodia and Timor-Leste, first by sending personnel to participate in peacekeeping operations there and later by providing assistance over the long term.
The first of the three stages involved in peacekeeping operations is decision-making, in which we determine what is to be done and where. That is
15-29431 43/51

A/70/PV.16 29/09/2015
followed by the necessary preparations of personnel and financing and, lastly, by the process of launching physical operations on the ground. Japan has been able to help to bridge the information gaps that tend to occur between those stages. We have also been able to make a positive and major contribution by ensuring that we take full responsibility for our decisions and actions at every stage. Right now, members of an engineering unit of Japan’s self-defence forces are working around the clock in South Sudan. In Kenya, experts from our ground self-defence force are training members of the Kenyan, Ugandan, Tanzanian and Rwandan armed forces on the best ways to operate heavy engineering equipment so as to deal with the problems that arise when peacekeeping operations become hopelessly trapped in areas where roads and bridges have been destroyed. We also recently made changes to our domestic legal framework that will enable us to contribute more broadly to peacekeeping operations going forward.
Secondly, Japan is a country that values ownership and partnership. We have been of the view for many years that if we are to overcome despair and improve our welfare, it is important to give equal consideration both to the wishes and intentions of the parties concerned and to international cooperation. Our ultimate objective is to ensure that the people themselves gain the ownership that will enable them to determine the direction of their own lives, and by emphasizing that approach to arrive at the concept of valuing human security.
My third point is that Japan always strives to listen actively to the voices of the parties concerned. Three days ago, for the third consecutive year, I hosted the Japan-African Regional Economic Communities Summit Roundtable, meeting with leaders from the African countries concerned. For the past 20 years, Japan has also hosted the Tokyo International Conference on African Development (TICAD), and next year for the first time TICAD will convene in Africa, where I hope to be able to listen to an even richer spectrum of African voices. Last night I also met with leaders from the Pacific island countries to discuss such matters as observing 5 November in common as World Tsunami Day, as well as conducting training and capacity- building related to tsunamis.
Japan became a non-permanent member of the Security Council for the first time in 1958, two years after it was admitted to membership in the United Nations. If we are again selected this year thanks to
the gracious support of all those here, it will be our eleventh time serving on the Council.
More than any other country, Japan has subjected itself to review by its peers. The three points I have noted today represent some of Japan’s strengths, something that all here will concur with, based on the path we have trodden so far. We intend to use those strengths to help strengthen the United Nations. We are a people who have always seen in the two letters “UN” a certain radiance. Bearing the standard of its role as a proactive contributor to peace based on the principle of international cooperation, Japan is determined to undertake reform of the Security Council in order to transform the United Nations into a body relevant to the twenty-first century and subsequently, as a permanent member of the Security Council, to fulfil its responsibilities by making still greater contributions to world peace and prosperity.
In conclusion, I look forward to Members’ kind understanding.
